     Case 4:19-cv-00300-RH-MJF Document 94-1 Filed 07/26/19 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


KELVIN LEON JONES, et al.,

            Plaintiffs,

v.                                              Consolidated Case
                                                No. 4:19-cv-300-RH-CAS
RON DESANTIS, in his official capacity as
Governor of Florida, et al.,

            Defendants.



[PROPOSED] ORDER ON PLAINTIFFS’ MOTION FOR A SCHEDULING
                  AND BRIEFING ORDER

      Plaintiffs having filed their Motion to Amend the Initial Discovery Order

and Request for a Hearing Date, and the Court having read and reviewed the same

and being duly advised, the Court now finds that said Motion should be

GRANTED.

      IT IS THEREFORE ORDERED that:

      1. Plaintiffs’ response to any motion to dismiss filed on August 2, 2019

         shall be filed no later than August 23, 2019.

      2. Plaintiffs’ motion for preliminary relief shall be filed no later than

         August 2, 2019.


                                          1
     Case 4:19-cv-00300-RH-MJF Document 94-1 Filed 07/26/19 Page 2 of 2



      3. Plaintiffs may file a memorandum in support of their motion for

          preliminary relief that exceeds the word limit set forth in N.D. Fla.

          L.R. 7.1(F). Plaintiffs’ memorandum in support of their motion for

          preliminary relief shall not exceed 18,000 words.

      4. Defendants’ response to Plaintiffs’ motion for preliminary relief shall be

          filed no later than August 28, 2019.

      5. Plaintiffs may file a reply in support of their motion for preliminary

          relief, and such reply shall be filed no later than two weeks after August

          28, 2019 and no less than one week before a preliminary injunction

          hearing.

      6. A hearing on Plaintiffs’ motion for preliminary relief shall be held on

          September__, 2019 at 10:00 am.



                                            HON. ROBERT L. HINKLE
                                            United States District Court Judge


Copies furnished to all counsel of record




                                            2
